Case 1:19-cr-00504-LAK Document 109 Filed 08/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ese yep rere aces ressesenn eyegsemere ype msrereet ene nee semusmsemsen mse x
UNITED STATES OF AMERICA |
-V.- 19 Cr. 504 (LAK)
ALAN KAUFMAN, and 7
TONY GEORGITON, i
Defendants.
eee ee ee ye ee ee eee x

DECLARATION OF MAX M. AFRICK IN SUPPORT OF
DEFENDANT ALAN KAUFMAN’S MOTIONS IN LIMINE

MAX M. AFRICK, pursuant to 28 U.S.C. § 1746, hereby declares under the penalty of
perjury as follows:

1: I am an associate at the law firm Petrillo Klein & Boxer LLP, counsel for Alan
Kaufman, who is a defendant in these proceedings. I submit this Declaration in support of Mr.
Kaufman’s motions in limine.

2. Attached are:

a. Exhibit A, a true and correct copy of the Document of Resolution,
produced by the National Credit Union Administration (“NCUA”),

effectively dated September 30, 2015:

b. Exhibit B, a true and correct copy of the Material Loss Review, produced
by the NCUA, dated March 29, 2019; and

c. Exhibit C, a true and correct copy of the FinPro Report, produced by
FinPro, Inc., issued pursuant to an engagement dated July 8, 2016.

Dated: August 18, 2020 Respectfully submitted,

New York, New York ZA.

Max M. Africk

 
